Case 3:21-cv-00410-HEH-EWH Document6 Filed 09/13/21 Page 1 of 1 PagelD# 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JOSHUA BRADY, )
Plaintiff,
Vv. ) Civil Action No. 3:21CV410-HEH
JAMES WILLETT, et al.,
Defendants.
MEMORANDUM OPINION

 

(Dismissing Civil Rights Action Without Prejudice)

By Memorandum Order entered on June 29, 2021, the Court conditionally
docketed Plaintiffs action. The Court directed Plaintiff to return his in forma pauperis
affidavit and affirm his intention to pay the full filing fee by signing and returning a
consent to the collection of fees form. The Court warned Plaintiff that a failure to
comply with either of the above directives within thirty (30) days of the date of entry
thereof would result in summary dismissal of the action.

Plaintiff has not complied with the order of this Court. Plaintiff failed to return the
in forma pauperis affidavit and a consent to collection of fees form. As a result, he does
not qualify for in forma pauperis status. Furthermore, he has not paid the statutory filing
fee for the instant action. See 28 U.S.C. § 1914(a). Such conduct demonstrates a willful
failure to prosecute. See Fed. R. Civ. P. 41(b). Accordingly, this action will be
dismissed without prejudice. .

An appropriate Order shall issue.

/s/
HENRY E. HUDSON
Date: Sep2, 13 202] SENIOR UNITED STATES DISTRICT JUDGE
Richmond, Virginia
